 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Union of Operating EngineersLocal No.17, 17A and 17B, AFL-CIOandFirelands Sewerand Water ConstructionCo., Inc. Case 3-CC-809April 19, 1974DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn January 14, 1974, Administrative Law JudgeThomas D. Johnston issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a brief in support thereof and theGeneral Counsel filed limited exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge ashereinmodified, and to adopt his recommendedOrder.The record discloses and the Administrative LawJudge found that a meeting had been arranged withthe Buffalo Sewer Authority for July 11, 1973, todiscuss theAuthority's award of a contract toFirelands Sewer and Water Construction Co., Inc., anonunion contractor with which Respondent had itsprimary dispute. The Authority informed the repre-sentatives of the various unions at the meeting thatFirelands was the lowest responsible bidder. Accord-ing to Respondent's business representative, ThomasMcPartlan, whose testimony about the meeting wascredited by the Administrative Law Judge, someoneasked the union representatives what their localunions intended to do. McPartlan replied that ifFirelands were awarded the contract, the Respon-dent would engage in informational picketing.TheAdministrativeLaw Judge, citingUnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, Local No. 639 (American Modulars Corpo-ration),203 NLRB No. 162, concluded that M%,j'at-lan'sstatement constituted a threat within themeaning of Section 8(b)(4)(ii)(B) of the Act inasmuchas it was "by its terms unrestricted in scope andcontemplated picketing the entire jobsite includingfuture phases and any employer working there." Wedo not agree.InAmericanModularsCorporationrespondentunion, when several neutral contractors were work-ing at the jobsite, threatened to engage in "informa-tional picketing of the Sherwood Acres jobsite." TheBoard found, "This statement, by its breadth,210 NLRB No. 30contemplated picketing of the entire jobsite andanyone working there, whether connected with theprimary or neutral persons or employers." Unlike thesituation inAmerican Modulars Corporation,McPart-lan's statement was not a threat to picket neutralcontractorswho were or would in the future beworking at the jobsite. To find that the statement wasa general threat to picket neutrals is to disregard thecontext in which the statement was made. Discussionat the meeting had centered on Firelands; nocontracts other than the one to Firelands had beenlet;no other contractors or subcontractors were atthe time involved in the contracted work or talkedabout at the meeting; and McPartlan was respondingto a question as to what Respondent would do. Inthesecircumstances,McPartlan's statement, al-though not specific, is reasonably construed asthreatening to picket Firelands. A threat made to acontractor to engage in informational picketingagainst a subcontractor with which a union has aprimary dispute is not a threat to engage inproscribed activity but rather is the mere giving ofnotice of prospective picketing against a subcontrac-tor of the general contractor. Such is the case here.For the above reasons, we find that McPartlan'sstatement at the July 11, 1973, meeting with theBuffalo Sewer Authority is not violative of Section8(b)(4)(ii)(B) of the Act. Since we are adopting theAdministrative Law Judge's finding that the Respon-dent engaged in unlawful picketing which violatesboth clauses (i) and (ii) of Section 8(b)(4)(B) of theAct, the remedy remains the same. Accordingly, weshall adopt the Administrative Law Judge's recom-mended Orderin toto.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent,InternationalUnion of Operating Engineers Local No. 17, 17Aand 17B, AFL-CIO, its officers,agents,and repre-sentatives, shall take the action set forth in the saidrecommended Order.MEMBER KENNEDY,dissenting in part:Iagreewith the majority's adoption of theAdministrative Law Judge's finding that Respondentviolated Section 8(b)(4)(i) and (ii)(B) of the Act by itspicketing at the Squaw Island jobsite, I disagree withthemajority's reversal of his related finding thatRespondent violated Section 8(b)(4)(ii)(B) by threat-ening the Buffalo Sewer Authority with a picket lineifFirelands Sewer and Water Construction Co., Inc.,was awarded a contract at the Squaw Island site. OPERATINGENGINEERS,LOCAL 17, ET AL.According to the credited testimony, at a meetingcalledby the Sewer Authority to discuss theawarding of a contract to Firelands, Respondent'sbusinessrepresentative,McPartlan, said that if thecontract was awarded to Firelands, his Union wouldengage in an informational picket. The Administra-tiveLaw Judge found that this threat "was by itstermsunrestricted in scope and contemplated picket-ing the entire jobsite including future phases and anyemployers working there" and therefore constituteda violation of Section 8(b)(4)(ii)(B).My colleagues disagree with the AdministrativeLaw Judge's interpretation of McPartlan's threat.They say his threat did not contemplate anythingmore than lawful informational picketing limited toFirelands. It seems to me that this interpretation isdisingenuous; it can only be reached with the aid ofblinkers. I would remind my colleagues that asobserved by Justice Holmes, "Words are not crystals,transparent and unchanged." Meaning of words canrarelybe deduced simply by contemplating thewords in a vacuum. It is the context in which thewords are uttered, the before and after which mustbe examined to ascertain meaning. It is a fact thatwhen the time came for Respondent to carry out itsthreat to "engage in an informational picket," itunlawfully picketed the entire Squaw Island jobsiteand not simply Firelands' operation at the site. Itwould be naive not to believe that this wasRespondent's intent when it threatened to engage ininformational picketing. The Administrative LawJudge so construed the threat; and so do I.Accordingly, I would adopt the Administrative LawJudge's decision in its entirety.DECISIONSTATEMENTOF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge: Thiscase was heard at Buffalo,New York,on November 19and 20, 1973,1pursuant to a charge filedon October 16 byFirelands Sewer and Water Construction Co., Inc. (hereinreferred to as Firelands)and a complaint issued onNovember 1.The complaint alleged that the International Union ofOperating Engineers LocalNo. 17,17A and 17B, AFL-CI-O (herein referred to as the Respondent) violated Section8(b)(4)(i)and (iiXB) of the NationalLaborRelations Act,as amended(herein referred to as the Act), by threateningthe Buffalo SewerAuthority (herein referred to as theAuthority)itwould strike and/or picket if theAuthorityawarded Firelands a contract;ordered,instructed,request-ed, and appealed to the employees of theAuthority,Dunbar and Sullivan Dredging Co. (herein referred to as1All datesreferredto are in 1973 unless otherwise stated.2The picketing conducted by Respondent at Tifft Street Farms whereFirelands as part of its contract with theAuthoritywas also performingwork was not alleged to be unlawful151Dunbar),Herbert F. Darling,Inc. (herein referred to asDarling),and other neutral persons to cease work at SquawIsland;and by unlawfully picketing at Squaw Island2 withan object of forcing or requiring the Authority,Dunbar,Darling,and other neutral persons to cease using,selling,handling,transporting,or otherwise dealing in the prod-ucts of and to cease doing business with Firelands.Respondent in its answer filed on November 8 deniedhaving violated the Act.The issues involved are whether the Respondent violatedSection 8(bX4Xi) and (iiXB) of theAct bythreatening theAuthority;inducing employees of neutral or secondarypersons to cease work;and by picketing at Squaw Islandfor the proscribed object alleged.The parties at the hearing were afforded the opportunityto introduce relevant evidence,to examine and cross-examine witnesses,to argue orally on the record, and tosubmit briefs.Upon the entire record in this case,from my observationof the witnesses,and after due consideration of the briefsfiled by the General Counsel and Respondent,3I herebymake the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSFirelands,withits principal office and place of businesslocated in Ohio,is engaged in the constructionindustry.Duringthe 12-month period precedingNovember 1,Firelands,in the course of its operations,performedservicesvaluedin excessof $50,000 in states outside theStateof Ohio.The Authorityoperates and maintains a sewage andwater treatment disposalfacilityfor thecity ofBuffalo,New York, whichis located at Squaw Island.Dunbar, withitsprincipal office and place of businesslocatedat Dearboard, Michigan,is engaged in the businessof dredgingand building docks.Darling,withitsprincipal office and place of businesslocatedatWilliamsville,New York,is engaged in businessas an engineering contractor in the constructionindustry.Firelands has a contractwith the Authority,valued atapproximately $10.4 million,for the removal of decom-posedgarbage fromthe Authority'swaste facility locatedat Squaw Island.Firelands in connection with this contractawarded Dunbar a contract for theconstruction of a dockat Squaw Islandand Dunbarawarded Darling a contractfor the pile-driving work to be performedin constructingthe dock.Respondentadmits,and Ifind thatFirelands,Dunbar,Darling,and the Authority4are employers and/or personsengaged in commercewithinthe meaningof Section 2(6)and (7)and Section8(bX4) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find that the International3The Charging Party did not submit a brief.4Public employers are "persons"protected from secondary activitywithin the meaning of Section 8(b)(4) of the ActLocal No.16, InternationalLongshoremen and Warehousemen'sUnion(Cityof Juneau),176 NLRB 889. 152DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion of Operating EngineersLocal No. 17, 17A and 17B,AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.Respondents Threat Made to the AuthorityGillman Laehy, who is the general manager of theAuthority, testified inDecember 1972 that Authorityopened bids for the site preparation of a secondarytreatment plant to be constructed on Squaw Island(hereinreferred to as the Squaw Island jobsite), which involvedremovalof approximately 2 million yards of solid wastematerial from Squaw Island to a disposal site locatedapproximately 6 or 7 miles distance at Tifft Street Farms.After the contract was rebid in June it was awarded by theAuthority to Firelands which was the lowest responsiblebidder.Thomas McPartlan, who is the business representative ofRespondent, stated after learning in June that Firelandswho worked as an open-shop contractor in other areas wasthe low bidder on the job, he had a meeting arrangedthrough the Buffalo AFL-CIO Council with the Authority.George Wessel, who is the president of the Buffalo AFL-CIO Council testified he arranged the meeting.Thismeeting at which awarding the contract to Fire-lands was discussed was held on July 11, and was attendedby representatives of the Authority and various labororganizations including Respondent.General Manager Laehy stated during the meeting therewas a discussion concerningwhy the Authority wouldemploy an open-shop contractor rather than a unioncontractor whereupon it was explained that the Authoritybecause of the funding involved, including the use ofFederal funds, had no choice but to award the contract tothe lowest responsiblebidder which was Firelands. Laehytestified about the middle of the meeting which lastedapproximately 1 1 /2 to 2 hours he heard Respondent'sBusiness Representative McPartlan make the statement ifthey proceeded to engage Firelands as the contractor forthe job his union would go on strike. Laehy's response wasitseemed to him that wasn't legal because they had,followed the procedure for lettmg the contract to the letterof the law and had no choice except to give it to the lowestresponsible bidder which was Firelands. Laehy, however,,did not testify concerning what conversation immediatelyprecededMcPartlan's alleged remark and under cross-'examination expressed uncertainty whether McPartlan hadused the word strike or picketing. Although at least four,other representatives of the Authority were present duringthis meeting none of them testified.Business Representative McPartlan denied having stated,his union would go on strike. His version was he told theAuthority if the contract was awarded to Firelands hislunion would engage in an informational picket.According toMcPartlan this statement was made)following a discussion about what effect awarding the first,phase of the job to an open shop or nonunion contractoril8The southern part of the island was formerly calledBird Island.iwhen at is sometimesclosed.would have on future phases of the job and the representa-tives of the various unions present being asked by someonewhat their unions intended to do. McPartlan further statedwhen someone questioned the legality of informationalpicketing he expressed it was legal. While McPartlanclaimed he did not know whether theAuthority's contractwith Firelandshad beensigned he acknowledged it wasdiscussed at the meeting that Firelands was the lowestresponsible bidder.Otherunion representatives present at the meetingincludingPresidentWessel of the BuffaloAFL-CIOCouncil,DanielVujakovich,who is business agent of IronWorkersLocal6,and John Kelleher who is businessrepresentative of Asbestos Local 4 substantially corrobo-rated McPartlan's testimony that he didn't mention a strikebut said if Firelands was awarded the contract there wouldbe an informational picket line put up.Icredit Business Representative McPartlan's testimonywhich was substantially corroborated by President Wessel,Business Agent Vujakovich,and Business RepresentativeJohn Kelleher rather than the uncorroborated testimony ofGeneral ManagerLaehywho expressed uncertainty in hisown testimony and find that McPartlan informed theAuthorityifFirelands was awarded the contract his unionwould engage in an informational picket.B.Respondent's Picketingat the Squaw IslandJobsiteSquaw Islands is an island separated from the mainlandby the Black Rock Channel(herein referred to as thechannel)which runs north and south and was estimated tobe approximately 300 feet wide.Access to Squaw Islandfrom the mainland may be obtained by two bridges whichare located approximately three-forths of a mile apart.The bridgeat the north end of the Island is theInternational Railroad Bridge which has a road called theAuthority'sAccess Road(herein referred to as the AccessRoad). The Bridge at the south end of the Island is theWest FerryBridge(herein referred to asthe FerryBridge).On the island itself and running parallel with and adjacentto the Channel there is a road whichrunsbetween the twobridges.Along this road between the two bridges but closerto the Ferry Bridge is located a building belonging to theAuthority which hasa gate that controls the use of the road(herein referredto as the Authority's Gate).6Firelands,whose employees are not represented by anylabor organization, began work on the Squaw Islandjobsite about September 1. According to Firelands ProjectSuperintendent Gillum the process to be employed forremoving the waste material from Squaw Island to TifftStreet Farms was to load the waste material at SquawIslandby conveyors onto barges which would thentransport the waste material to a dock located approxi-mately 6 miles south where it would be unloaded with clambuckets into trucks to be transported to and disposed of ina sanitary land fill.On October 9 Respondent began picketingat the SquawIsland jobsite with picketsigns captioned:e This gate is normally open during the week except for the weekendsI OPERATINGENGINEERS,LOCAL 17, ET AL.Employees of Firelands Sewer and Water ConstructionCompany, Inc. are employed to perform OperatingEngineerswork on this job under wage and otherconditions of employment inferior to thoseenjoyed byemployees representedby theOperating EngineersLocal 17, 17A, 17B, affiliated with the AFL-CIO.7The picketlineswere established at the entrance to theAccess Road on the mainland side of the channel and onSquaw Island itself at theAuthority's Gate.When the picketing began and throughout the course ofthe picketing, Firelands' employees,who used both theAccess Road and the road through the Authority's Gatefor ingress to and egress from their work area on theSquaw Island jobsite were performing work only in theareaof a dock being constructed by the channel betweenthe Authority's Gate and the Access Road. The location ofthis worksite was estimated by Firelands'Project Superin-tendent Gillum to be approximately 3,000 feet north of theFerryBridge towards the International Railroad Bridge.Dunbar,whose employees are representedby Local 18,which is the marine branch of the Operating EngineersUnion, had a contract with Firelands to construct a dockat Squaw Island and to haul barge material from SquawIsland to Tifft Street Farms. Dunbar began work on theSquaw Island jobsite on the afternoon or evening ofOctober 9 at which time using tugboats it bought twobarges containing pile-driving equipment up the Channeland moored them along the bank on Squaw Island justnorth of Ferry Bridge. The overall length of this mooredequipmentwas estimatedby Dunbar'sRepresentativeHeadley to be approximately 260 feet and Headley andFirelands'Project Superintendent Gillum estimated thebarges were moored approximately 200 feet south of theAuthority'sgate towardsthe FerryBridge.One bargecontaineda derrick with Dunbar'sname on it. BothFirelands' Project Superintendent Gillum and Dunbar'srepresentativeAlbert Headleyestimatedthe distance fromwhere these barges were moored to the area north whereFirelands employees were working on the Squaw Islandjobsite to be approximately 2,500 feet. Respondent offeredno evidence to dispute their testimonies concerning thedistances which I credit.Dunbar's Representative Headley testified on October10 it had planned to pick up Darling's employees and tomove the barges from their mooring site directly across theChannel to the mainland side where Darling was located,pick up pilingsand proceed to the proposed docksite tobegin driving pilings.Darling's contract with Dunbar wasto furnish personneland supply and drive the pilings.Darling'sRepresentative Roy Shafer,corroborated Head-ley's testimony concerning the proposed plan which Icredit.Dunbar'sRepresentative Headley testifiedon October 9the pickets were picketing within 50 feetof the Authority'sgate.However early on the morningof October 10 heobserved some of the pickets move from the area of theAuthority's gate about 200 feet south along the roadRespondent since September25 had beenpicketingTifft Street Farmswith identical picket signswhere Firelandswas also performingwork underits contract withthe Authority.6 Respondent had not been prohibitedfrom picketing at the Authority'sGate.153towards the Ferry Bridge to where they began picketing onthe road about 5 feet from and adjacent to where Dunbar'sbarges were moored.8 Both Firelands' Project Superintend-entGillum and Darling's Representative Roy ShafercorroboratedHeadley's testimony that on October 10Respondent began picketing on the road adjacent to thebarges. Respondent's BusinessRepresentativeMcPartlanacknowledged on October 9 the pickets were picketingcloser to the Authority's Gate and did not deny thepicketing was thereafter conducted adjacent to the barges.Headley testifiedDunbar's employees who workedaboard the barges drove their vehicles across the FerryBridge where they parked and boarded the barges at themooring site having to cross the picket lines.On the morning of October 10 Respondent also beganpicketing in the Channel using two picket boats containingidentical pickets signs as those picketsignsused on land.9According to McPartlan the pickets on the picket boatswere instructed to conduct their picketing activities in thechannel area between the Ferry Bridge and theInterna-tional Railroad Bridge. Darling's jobsite was located on themainland directly across the channel from where Dunbar'sbarges were moored. Its employees entered their jobsitethrough a gate with a sign designating the gate was to beused exclusively by Darling's employees.Darling's Representative Shafer testified on the morningofOctober 10, which was the day his company was tobegin work on the job, he observed Respondent's BusinessManager Chaffee walk across the Ferry Bridge fromSquaw Island through Darling's gate to its jobsite where hehad a discussion with Darling's employees. Shafer did nothear what was said. Shafer then observed Chaffee who hada picket sign with the wording concealed leave the workarea, flip the picketsignover exposing its caption to thosepersons who faced him,'° and return to where the picketswere situated on Squaw Island.While Business Manager Chaffee did not testify and theincidentwas undenied since the evidence does notestablishwhat was discussed or that Shafer engaged inpicketing on that occasion no finding is made with respectto this incident.Both Shafer and Dunbar's Representative Headleytestified they observed two picket boats picketing thatmorning between Dunbar's barges and the mainland andbetween Ferry Bridge and the docksite. Headley statedwhenDunbar's employees crossed the channel thatmorning in a rowboat to pick up Darling's employees andtransport them back across the channel to Dunbar'sbarges, Darling's employees refused to enter the rowboat.Headley stated while they were attempting to pick upDarling's employees the picket boats were picketingbetween Dunbar's barges and the east bank of the channelwhere they were attempting to pick them up.Respondent did not deny the picketing was conducted inthechannelareawhereDunbar and Darling wereattempting to work which would have been included in theareawhereMcPartlan had instructed them to picket.9BusinessRepresentativeMcPartlan had made arrangements forobtaining the picket boats several days earlier.10The evidencedoes not establish whether Darling's employees couldobservethe caption on the picket sign earnedby Chaffeewhen he flippedthe sign over. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDDarling'sRepresentative Shafer stated after leaving hisjobsite that morning he was informed his men had refusedto go to work that day.Shafer testified that from October 10 to about October19 when Dunbar's barges were removed,that although hisemployees reported to their jobsite every morning theyrefused to perform any work.On each of these occasionsShafer observed the picket boats picketing in the Channelarea between Dunbar's barges and the mainland where hisemployees were located as well as between the FerryBridge and the International Railroad Bridge.Shafertestified after his company was unable to perform anywork pursuant to its contract with Dunbar its contract wasrescinded.Although Darling's employees did not testify Shaferstated the only reason given by them for refusing to workwas because they couldn't cross the picket line.SinceDarling's employees reported to work each dayand except for the picketing which was being conducted bythe picket boats in the area where they were to performtheir work with no other reason given by them for theirrefusal to work,Ifind such refusal resulted from thepicketing.Dunbar's Representative Headley testified Respondentcontinued to picket adjacent to Dunbar's barges fromOctober 10 to October 19 at which time the barges wereremoved by Dunbar because they were unable to getpersonnel to come aboard the barges to proceed with thework. Headley stated on several occasions he saw a picketboat tied to Dunbar's barge and on one occasion when hewas aboard a barge he saw pickets on the barge itself.Under cross-examinationHeadley acknowledged he didnot ask the pickets aboard the barge to leave or unmoortheir boat and was informed on one occasion they hadcoffee aboard the barge.Firelands Project Superintendent Gillum corroboratedHeadley testimony that the picketing continued adjacent tothe Dunbar's barges from October 10 through October 19and that on one occasion he observed a picket boat tied toDunbar's barge.iiRespondent'sBusinessRepresentativeMcPartlan didnot deny that during this period the picketing wasconducted adjacent to Dunbar's barges. While he acknowl-edged he had observed the picket boat moored to the bargeand had observed pickets aboard the barge he denied theywere actually picketing on the barge itself but were insteadcrossingthe barge to get fuel for the picket boat. AccordingtoMcPartlan and one of the pickets using the picket boat,James Mann, Respondent used a docking area south ofwhere the barges were moored to refuel the picket boats,obtain supplies, and change crews. Mann testified the onlyplace they would refuel was by using stairs located by theFerry Bridge.Based upon the above evidence I find that Respondent,from October 10 until the barges were removed aboutOctober 19, conducted picketing on the road adjacent toDunbar's barges. Assuming picketing did occur aboard thebarges themselves in view of the evidence I find this to bean isolated incident.With respect to these occasions on11Headley's testimony is unclear whether he actually observed picketsaboard the barges.which the picket boats were moored to the barges theevidence does not establish whether the picket boats wereeither manned or displayed picket signs.Dunbar'sRepresentativeHeadley testified on threeoccasions in November when his company's tugboat whichwas identified with the Dunbar's name was proceeding upthe channel to perform work at the docksite whereFirelands employees were working it was turned backbecause of the picket boat. Headley stated the firstoccasion occurred on November 14 when his tugboat wasproceeding to the Squaw Island jobsite to move someequipment.As the tugboat proceeded up the Channelthrough the Ferry Bridge it encountered a picket boatapproximately 200 feet north of the Ferry Bridge. Headleyfirstobserved the picket boat while the tugboat wasapproximately 800 feet south of the Ferry Bridge as thepicket boat was proceeding from the area where Dunbar'sbarges had been previously moored towards the center ofthe channel.Headley stated while the tugboat captain, who refused toproceed upon encountering the picket boat, was in theprocess of turning the tugboat around he engaged one ofthe two pickets in the picket boat subsequently identifiedas James Mann in a conversation. Headley's version washe asked Mann if there was a picket line and Mann noddedaffirmatively.Headley asked who they were picketing andMann replied "Firelands." Headley stated he then ex-plained they werea bona fideunion company with unionpersonnel and asked Mann if he was picketing themwhereupon Mann replied "Yes sir." According to Headleyduring the conversation the picket boat was approximately75 feet from the tugboat. Under cross-examinationHeadley was uncertain whether he had asked were theypicketing "us" or "this company."James Mann testified on November 14 he and HarryGerlach were in the picket boat which was moving east andwest in the channel when he observed Dunbar's tugboatcome through the bridge. According to Mann they had justrefueled the picket boat and gotten out in the channelbefore seeing the tugboat.12 Mann stated as they turned thepicket boat around to get out of the way of the tugboat aman on the tugboat asked were they picketing unioncontractors saying they werea bona fideunion contractor.Mann's response was "No, I'm picketing Firelands." Mannbelieved either he or Gerlach pointed to the picket sign.Mann who stated he had no trouble hearing the man'svoice denied hearing the man on the tugboat ask if he waspicketing them or his company and denied having saidthey were picketing Dunbar.Harry Gerlach, who is a member of Respondent and wasin the picket boat with Mann on November 14 stated afterrefueling the picket boat and starting out in the channelthey saw the tugboat coming up the channel. On direct-examinationGerlach testified the only words of theconversation between Mann and the man of the tugboat heremembered were the last ones by someone on the tugboatasking "Are you picketing a bona fide union company" or"outfit"or something and Mann replying "No, we'repicketing Firelands."12Mann statedthey had beenpicketing in the channel that day in thedirection north and south aswell as east and west. OPERATING ENGINEERS,LOCAL 17,ET AL.155However under cross-examination Gerlach, who ac-knowledged he did not overhear the entire conversationbecause he had been having trouble with the motor andbecause of the noise of the tugboat,admitted he wasuncertainwhether he had heard the question aboutwhether they were picketinga bona fideunion company oroutfit as he had testified to on his direct examination.Gerlach also admitted,contrary to Mann's testimony,that the reason they proceeded into the channel uponseeing the tugboat was to be sure the tugboat would seetheir picket signs.13I credit the testimony of Headley who impressed me asbeing a more credible witness than Mann and find thatpursuant to Headley's inquiry Mann had informed himtheywere picketing his company.14Apart from myobservation of the witnesses Gerlach not only failed in hisattempt to corroborate Mann's testimony but contradictedhim byhis testimony concerning the reasonthey hadproceeded into the channel upon seeing Dunbar's tugboat.Headley stated on November 16 while he was on thedock where Firelands'employees were working he ob-servedDunbar's tugboat proceeding north towards thedock.When the tugboat was approximately 400 feet fromthe dock he saw the picket boat which was locatedapproximately 50 to 100 feet north of the dock proceedingsouth down the channel,subsequently turn and positionitself about halfway between the dock and the tugboatwhereupon the tugboat turned around and proceededsouth back down the channel.The evidence does notestablish exactly how close the picket boat was from thedock when it actually turned in front of the tugboat.James Mann who stated he was in the picket boat onNovember 16 acknowledged positioning the picket boatbetween the dock and the tugboat but claimed he did so toget outof the way of the tugboat which had been precededby a freighter coming up the channel.According to Mannwhen the incident occurred the picket boat was picketingin the area of the dock where Firelands' employees wereusing a crane on one barge to unload stone from anotherbarge in the channel.Headley testified on November 17 Dunbar's tugboat wasproceeding north up the channel headed for the dock andupon approaching the Ferry Bridge he observed the picketboatwithBusinessRepresentativeMcPartlan aboardcoming out from the bank of the channel proceedingtowards the center of the channel about the same time theywere coming throughthe FerryBridge whereupon thetugboat captain turned the tugboat aroundand proceededsouth back out of the channel.McPartlan testified on that occasion they were proceed-ing north about the center of the channel going in the samedirectionas the tugboat.However, under cross-examina-tionMcPartlanacknowledged that prior to this incidentthe picket boathad been docked at Squaw Island to getfuel and change people and astheyproceeded into thechannel he did not see the tugboat.Accordingto Firelands'Project Superintendent Gillumthe work performed by Firelands'employees at the dockwhich dockhas since been completed included unloadingequipment,assemblingconveyors,andmounting theconveyorson the dockprepatoryto loading barges. Gillumdenied Firelands used the channel for performing its workincluding moving equipment or employees.Both Dunbar'sRepresentativeHeadley and Darling'sRepresentative Shafer denied Fireland's employees everperformed any workin the vicinity of their employees orDunbar's barges or tugboats.BusinessRepresentativeMcPartlanwhileobservingattemptsby Dunbarand Darling to use the channelacknowledgedthat no Firelands' employees had eitherworked in the vicinity of Dunbar'sbarges or used thechannel.AccordingtoMcPartlan by picketing at theAuthority's gate and the AccessRoad theywould be ableto reach all of Firelands' employees getting onto thejobsite.McPartlan asserted as his reason for utilizingthe picketboats was because of the possibility Firelands might usethe channel as an access route.While McPartlan claimed itwas never their intention or desire by picketing in thechannelto preventemployees of Dunbar or Darling fromworking headmittedhe knew it had that effect.While McPartlantestified the picketing was conductedfor informational purposes under cross-examination heacknowledged he did not know what kind of wages orbenefits Fireland'semployees were receiving nor had heinvestigated such matter.The picketingat the Squaw Island jobsite was stillcontinuing at the time the hearing was held. However, withrespectto the picketing conducted in the channelonly onepicket boathas been used sinceabout October 23.C.Analysisand ConclusionsThe General Counselcontends while Respondent deniesthat theRespondent violated Section8(bX4Xi) and (iiXB)of the Act 15 byunlawfully threateningthe Authority itwouldstrikeor picketifFirelandswas awarded thecontract;unlawfullyinducing employees of neutral orsecondarypersons to cease work;and by unlawfullypicketing the Squaw Island jobsite. Respondent asserts asitsdefense the picketing was for informational purposesand therefore lawful.13Although Gerlach was cross-examined about what instructions he hadreceived for picketing,the form of the question which also asked about hisown intentions rendered his answer on this point unclear.14A tape recording of the conversation between Headley and Mannwhich was made by Headley at the time the incident occurred and offeredas evidence by the General Counsel for the purpose of impeaching Mann'stestimony,the sounds of which I find are not clearly audible,had not beenconsidered in making this credibility resolution.15 Section 8(bX4) of the Act makes it an unfair labor practice for aunion:(i) to engage in, or to induce or encourage any individual . . to engagein,a strike or a refusal in the course of his employment to use,manufacture, process, transport, or otherwise handle or work on anygoods, articles, materials, or commodities or to perform any services; or(ii) to threaten,coerce, or restrain any person..where in either casean objectthereof is:(B) forcing or requiring any person to cease using, selling,handling,transporting,or otherwise dealing in the products of any otherproducer,processor, or manufacturer, or to cease doing business withany otherperson...:ProvidedThatnothing contained in this clause(B) shall be construed to make unlawful, where not otherwise unlawful,any primarystrike or primary picketing .... 156DECISIONSOF NATIONALLABOR RELATIONS BOARDThe findings,supra,concerning the threat establishedRespondent'sBusinessRepresentativeMcPartlan at theJuly 11 meeting informed the Authority's representatives ifFirelands, a nonunion contractor which was the lowestresponsible bidder, was awarded the contract his Unionwould engage in an informational picket. Inasmuch as thisthreat to the Authority to keep it from awarding thecontract to Firelands was by its terms unrestricted in scopeand contemplated picketing the entire jobsite includingfuture phases and any employers working there, I find thatitconstituted a threat within the meaning of Section8(b)(4)(iiXB)of the Act. SeeUnitedBrotherhood ofCarpenters and Joiners of America, AFL-CIO, Local No.639 (American Modulars Corporation),203 NLRB No. 162.Absent evidence and findings of any inducement otherthan the picketing itself the remainingissue iswhether thesubsequent picketing conducted at the Squaw Islandjobsite was also unlawful.The undisputed evidence establishedRespondent'sprimary dispute was with Firelands, a nonunion contrac-tor, rather than with the Authority or the other contractorsincluding Dunbar and Darling which were also performingwork at the Squaw Island jobsite.The Board inMoore Dry Dock16set forth the followingcriteriato serve as a guide in determining whetherpicketing a primary employer at a common situs, as here,violates Section 8(b)(4)(B) of the Act: (a) The picketing isstrictly limited to times when the situs of dispute is locatedon the secondary employer's premises; (b) at the time ofthe picketing the primary employer is engaged in itsnormal business at the situs; (c) the picketing is limited toplaces reasonably close to the location of the situs; and (d)the picketing discloses clearly that the dispute is with theprimary employer.These standards are not to be applied on an indiscrimi-nate "per se" basis but regarded merely as aids indetermining whether a violation has occurred.InternationalBrotherhood of ElectricalWorkers,LocalUnion861(Plauche Electric, Inc.),135 NLRB 250, 255. In applyingthese standards the controlling consideration is to requirethat the picketing be conducted so as "to minimize itsimpact on neutral employees insofar as this can be donewithout substantial impairment of the effectiveness of thepicketing in reaching the primary employees."Retail Fruit& Vegetable Clerks' Union, Local 1017 (Crystal PalaceMarket),116 NLRB 856, 859, enfd. 249 F.2d 591 (C.A. 9,1957).Respondent's contention theMoore Dry Dockstandardsare inapplicable here because its picketing at Tifft StreetFarms was not alleged to be unlawful is rejected. The factpicketing conducted at more than one location may not beunlawful at some locations would not preclude finding it tobe unlawful at a given location.Applying theMoore Dry Dockstandards to the picketingconducted at the Squaw Island jobsite the findings,supra,established that Respondent, while initially picketing at theAccessRoad and in the immediate vicinity of theAuthority's gate which entrances were used by Firelands'employees for ingress to and egress from its worksite,thereafter beginning on October 10 extended and main-tained its picketing on the road adjacent to Dunbar'sbarges where Dunbar's employees boarded the barges towork and utilized picket boats to picket in the channel areawhere the employees of Dunbar and Darling wereattempting to use the channel to perform their worknotwithstanding the fact Firelands'employees who did notuse the channel in performing their work were at all timesduringsuch picketing confined to a worksite located at adistance of approximately 2,500 feet away.As a result ofsuch picketing the employees of Darlingand Dunbar wereunable to perform their work and Darling's contract withDunbar was rescinded.Clearly suchpicketing,which was not reasonable limitedtoplaces close to the worksite where Firelands wasperforming its work, failed to comply with theMoore DryDockstandard that the picketing be limited to placesreasonably close to the locationof the situs.Apartfrom the manner in which the picketing wasconducted,other evidence bearing on Respondent's trueobjectiveincluded the statement by Respondent's picketJames Mann to Dunbar'sRepresentative Headley, whileDunbar's tugboat was attempting to use the Channel, thatthe picketing was against his company in addition to theprior unlawful threat to the Authority to picket if itawarded the contract to Firelands.Respondent by its conduct herein found rather thanseeking to insulate those employers including the Authori-ty,Dunbar,and Darling with whom Respondent had nodispute instead deliberately enmeshed them in its disputewith Firelands.Underthese circumstances,I find,that Respondent byits threat to picket and by picketing the Squaw Islandjobsite intended thereby to induce or encourage employeesof Dunbar, Authority, and Darling to strikeor engage in arefusal to perform services for their respective employersand threatened,coerced,and restrained Dunbar,Authori-ty, and Darling with an object of forcing Dunbar and theAuthorityto cease doing business with Firelands andforcing Darling to cease doing business with Dunbar inorder to force or require Dunbar, in turn, to cease doingbusiness with Firelands, thereby violating Section 8(bX4Xi)and (iiXB) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondentset forth in section III,above, found to constitute unfair labor practices occurringinconnection with the operations of those employersdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several states and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.CONCLUSIONS OF LAW1.Firelands Sewer and Water Construction Co., Inc.,Dunbar and Sullivan Dredging Co., Herbert F. Darling,isSailors'Unionof the Pacific, AFL (Moore Dry Dock Company), 92NLRB547, 549. OPERATINGENGINEERS,LOCAL 17, ET AL.157Inc., and the BuffaloSewer Authority are employers orpersons engaged in commerce or in anindustry affectingcommerce within the meaning of Section 2(6) and (7) andSection 8(bX4) of the Act.2.Respondent,InternationalUnionofOperatingEngineersLocal No. 17, 17A and 17B, AFL-CIO, is alabor organization within the meaningof Section 2(5) ofthe Act.3.By threatening the Buffalo SewerAuthority with apicket line if Firelands Sewerand Water Construction Co.,Inc., was awarded the contract in furtherance of its disputewith Firelands Sewerand Water Construction Co., Inc.,Respondent has engaged in unfairlabor practices withinthe meaning of Section8(bX4XiiXB) of the Act.4.By engaging in picketing at the Squaw Island jobsiteinducing and encouraging individualsemployed by Dun-bar and Sullivan DredgingCo., Herbert F. Darling, Inc.,and the Buffalo SewerAuthorityto engage in a strike orrefusal in the course of their employmentto performservices,and by coercingor restrainingDunbar andSullivanDredgingCo.,HerbertF. Darling, Inc., and theBuffaloSewer Authority with an object offorcing orrequiringDunbar andSullivanDredging Co., and theBuffalo SewerAuthorityto cease doing business withFirelands Sewer andWater Construction Co., Inc., andforcing or requiringHerbert F. Darling,Inc., to ceasedoing businesswith Dunbar &SullivanDredging Co., inorder toforceor requireDunbar and SullivanDredgingCo., in turn,to cease doing business with Firelands SewerandWaterConstructionCo., Inc.,Respondent hasengaged in unfairlabor practices affectingcommercewithin the meaningof Section 8(b)(4xi) and (ii)(B) of theAct.5.Theaforesaidunfair labor practicesare unfair laborpracticesaffecting commerce within the meaning ofSection 2(6)and (7) and Section 8(bX4) of the Act.V. THE REMEDYHaving found that the Respondent has engaged incertainunfairlabor practiceswithin themeaning ofSection 8(b)(4xi) and (ii)(B) of the Act, I shall recommendthat it be ordered to cease and desist therefrom and to takecertain affirmative action to effectuate the policies of theAct.The Remedy proposed by General Counsel for theremoval of all picketing from the jobsite which wouldinfringe upon Respondent'sright to engage in lawfulprimarypicketing is rejected.Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER 17Respondent, International Union of Operating Engi-neersLocal No. 17, 17A and 17B, AFL-CIO,itsofficers,representatives,agents, and assigns,shall:1.Cease and desist from:(a)Engaging in or inducing or encouraging individualsemployed by Dunbar and Sullivan Dredging Co., HerbertF.Darling,Inc., and the Buffalo Sewer Authority, or byany other person engaged in commerce or an industryaffecting commerce to engage in, strikes or refusals in thecourse of their employment to use,manufacture,process,transport, or otherwise handle or work on any goods,articles,materials, or commodities,or perform services fortheir respective employers;and from threatening, coercing,or restraining the Buffalo Sewer Authority,Dunbar andSullivan Dredging Co., Herbert F. Darling, Inc., or anyother person engaged in commerce or in an industryaffecting commerce,where,in either case,an object thereofis to force or require the Buffalo Sewer Authority, Dunbarand Sullivan DredgingCo., oranyotherperson to ceasedoing business with Firelands Sewer and Water Construc-tion Co., Inc., or to force or require Herbert F. Darling,Inc. to cease doing businesswithDunbar and SullivanDredging Co., in order to force or require Dunbar andSullivanDredgingCo., inturn, to cease doing businesswith Firelands Sewer and Water Construction Co., Inc.(b) In any manner, or byany means,including threats topicket,picketing,orders,directions,instructions,requests,or appeals, however given, made or imparted or by any likeor related acts or conduct by permitting any such toremain in existenceor effect,engaging in, or inducing orencouraging any individual employed by Dunbar andSullivan Dredging,Co., theBuffalo SewerAuthority andHerbert F. Darling,Inc., or by any other person engaged incommerce or in an industry affecting commerce to engagein, a strike or refusal in the course of his employment touse,manufacture, process,transport,or otherwise handleor work on any goods, articles, materials, or commoditiesor to perform any service or in any manner,or by anymeans, threatening,coercing, or restraining Dunbar andSullivan Dredging Co., the Buffalo Sewer Authority andHerbert F.Darling, Inc., or any other person engaged incommerce or in an industry affecting commerce,where ineither case an object thereof is to force or require Dunbarand Sullivan DredgingCo., theBuffaloSewer Authority,or anyperson to cease doing business with Firelands Sewerand Water Construction Co., Inc., or to force or requireHerbert F. Darling,Inc., to cease doing business withDunbar and Sullivan Dredging Co., in order to force orrequireDunbar and Sullivan Dredging Co., in turn, tocease doing business with Firelands Sewer and WaterConstruction Co., Inc.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post at Respondent'sbusiness office, hiring halls,meetings halls, and other places where notices to membersare customarily posted, copies of the attached noticemarked "Appendix." is Copies of said notice, on formsprovided by the Regional Director for Region 3, after17 In the event no exceptions are filed as providedby Sec. 102.46 of thedeemed waived for all purposes.Rules and Regulations of the NationalLaborRelations Board, the findings,18 In the event the Board'sOrderisenforced by a judgment of theConclusions,and recommendedOrder herein shall, as provided in Sec.United StatesCourt of Appeals,the words in the notice reading "Posted by102A8 of the Rules and Regulations,be adopted by theBoard and becomeOrder of the NationalLaborRelations Board" shall be read "Posteditsfindings,conclusions,and order, and all objections thereto shallbePursuantto a Judgment of the United StatesCourt of AppealsEnforcing an(Continued) 158DECISIONSOF NATIONALLABOR RELATIONS BOARDbeing duly signed by a duly authorized representative oftheRespondent, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to members arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Sign and mail sufficient copies of said notice to theRegionalDirector forRegion 3 for posting by theemployers named above, if they are willing, at all placeswhere notices to their respective employees are customarilyposted.(c)Notify the Regional Director for Region 3, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT Is FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound herein.Pursuant to a Judgment of the United StatesCourt of AppealsEnforcing anOrder of the National Labor Relations Board."APPENDIXother person engaged in commerce or in an industryaffecting commerce to engage in a strike or refusal inthe course of their employment to perform any servicesfor their employers, nor will we threaten, coerce, orrestrain the above-named Employers, or any otherperson, where an object thereof is to force or requiretheBuffalo Sewer Authority, Dunbar and SullivanDredging Co., or any other person to cease doingbusiness with Firelands Sewer and Water ConstructionCo., Inc., or to force or require Herbert F. Darling, Inc.to cease doing business with Dunbar and SullivanDredging Co. in order to force or require Dunbar andSullivan Dredging Co., in turn, to cease doing businesswith Firelands Sewer and Water Construction Co., Inc.DatedByNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILLNOT induce or encourage,by threats topicket,by picketing,or any othermeans, individualsemployed the Buffalo SewerAuthority,Dunbar andSullivan Dredging Co., Herbert F. Darling,Inc., or anyINTERNATIONAL UNION OFOPERATING ENGINEERSLOCAL No. 17, 17A 17B,AFL-CIO(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, NinthFloor Federal Building, 111-West Huron Street, Buffalo,New York 14202, Telephone 716-842-3100.